 



Exhibit 10.1
AMENDMENT NO. 5 AND WAIVER
TO CREDIT AGREEMENT
     AMENDMENT NO. 5 AND WAIVER, dated as of March 31, 2008 (this “Amendment and
Waiver”) to the Credit Agreement, dated as of January 28, 2005 (as amended,
restated, modified or otherwise supplemented, from time to time, the “Credit
Agreement”), by and among NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC. (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and the LENDERS
from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”).
     WHEREAS, the Borrower has requested and the Lenders have agreed, subject to
the terms and conditions of this Amendment and Waiver, to amend and waive
certain provisions of the Credit Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:
1. Amendments.
     a. The last sentence of the definition of “Commitments” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:
          “The aggregate amount of the Lenders’ Commitments is $17,307,692.30.”
     b. The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to provide as follows:

    “Maturity Date” means June 30, 2008.

     c. The definition of the term “Required Lenders” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to provide as
follows:

    “Required Lenders” means all of the Lenders.

     d. Section 6.06 of the Credit Agreement is hereby amended to add the
following phrase immediately preceding the period at the end thereof

    “and (e) the declaration of any other cash dividend with respect to the
Series A Preferred, provided that such dividend is not paid prior to the
Maturity Date.”

     e. Schedule 2.01 of the Credit Agreement is hereby amended and replaced
with Schedule 2.01 attached to this Amendment.
2. Waiver. The Lenders hereby waive any and all Defaults and Events of Default
that may have occurred arising directly or indirectly from NMHCRX Mail Order,
Inc. granting a Lien on certain of its assets to AmeriSourceBergen Drug
Corporation (the “Amerisource Lien”), provided that this waiver is granted in
reliance that the Amerisource Lien has been terminated as of the date hereof.
3. Conditions to Effectiveness.
     This Amendment and Waiver shall become effective upon receipt by the
Administrative Agent of

 



--------------------------------------------------------------------------------



 



(a) this Amendment and Waiver duly executed by each of the parties hereto, (b) a
Secretary’s Certificate, in form and substance reasonably satisfactory to the
Administrative Agent, with copies of Resolutions of the Board of Directors of
the Borrower approving the execution and delivery of this Amendment and Waiver
and certifying that, except as set forth in such Certificate, there have been no
changes to the Borrower’s Certificate of Incorporation and By-laws since the
Closing Date, and (c) an amendment fee equal to $30,000 for the pro-rata
distribution to the Lenders.
3. Wachovia Bank, N.A.
     The Borrower, the Lenders and the Administrative Agent hereby acknowledge
and agree that Wachovia Bank, N.A. has decided to terminate its Commitment and
to withdraw as a Lender under the Credit Agreement. The Borrower understands and
agrees that the obligations of Wachovia Bank, N.A. are hereby released and that
the total Commitments are reduced to reflect such termination of Commitment, in
accordance with Section 2.09 of the Credit Agreement and this Amendment and
Waiver.
4. Miscellaneous.
     The amendments and waiver herein contained are limited specifically to the
matters set forth above and do not constitute directly or by implication a
waiver or amendment of any other provision of the Credit Agreement or a waiver
of any Default or Event of Default which may occur or may have occurred.
     The Borrower hereby agrees to pay all of the Administrative Agent’s
reasonable attorneys’ fees incurred in connection with the preparation,
execution and delivery of this Amendment and Waiver, including all outstanding
amounts, promptly following receipt of a statement describing such fees.
     Capitalized terms used herein and not otherwise defined herein shall have
the same meanings as defined in the Credit Agreement.
     Except as expressly amended and waived hereby, or as may have been
previously amended or waived, the Credit Agreement shall remain in full force
and effect in accordance with the original terms thereof.
     The Borrower hereby represents and warrants that (a) after giving effect to
this Amendment and Waiver, the representations and warranties in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof with the same effect as though such
representations and warranties have been made on and as of such date, unless
such representation is as of a specific date, in which case, as of such date,
and (b) after giving effect to this Amendment and Waiver, no Default or Event of
Default has occurred and is continuing.
     This Amendment and Waiver may be executed in one or more counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute but one instrument.
     THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.
     This Amendment and Waiver shall constitute a Loan Document.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have caused this Amendment and Waiver to be duly executed as of the day and year
first above written.

            NATIONAL MEDICAL HEALTH CARD
SYSTEMS, INC.
      By:   /s/ George McGinn       Name:     George McGinn     Title:    
General Counsel    

            JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
      By:   /s/ Jules Panno     Name:     Jules Panno     Title:     Vice
President     

            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Christopher J. Mendelsohn     Name:     Christopher J.
Mendelsohn     Title:     First Vice President  

3



--------------------------------------------------------------------------------



 



         

CONSENT
     Each of the undersigned, not parties to the Credit Agreement but each a
Guarantor under a Corporate Guaranty, hereby consents to and acknowledges the
terms of the Amendment and Waiver to which this consent is attached and confirms
that its Corporate Guaranty is in full force and effect and reaffirms its
continuing liability under its Corporate Guaranty in respect of the Credit
Agreement as amended and waived hereby and all the documents, instruments and
agreements executed pursuant thereto or in connection therewith, without offset,
defense or counterclaim (any such offset, defense or counterclaim as may exist
being hereby irrevocably waived by such guarantor).
NMHCRX MAIL ORDER, INC.
INTEGRAIL, INC. NMHCRX, INC.
INTEQ CORP.
INTEQ TX CORP.
INTEQ PBM, L.P.
PORTLAND PROFESSIONAL PHARMACY
PORTLAND PROFESSIONAL PHARMACY ASSOCIATES
SPECIALTY PHARMACY CARE, INC.
CENTRUS CORPORATION
NATIONAL MEDICAL HEALTH CARD IPA, INC.
NMHCRX CONTRACTS, INC.
INTERCHANGE PMP, INC.
PCN DE CORP.
PHARMACEUTICAL CARE NETWORK
NMHC GROUP SOLUTIONS INSURANCE, INC.

                  By:   /s/ Stuart Diamond       Stuart Diamond, the Treasurer
of each of the        foregoing entities   

4



--------------------------------------------------------------------------------



 



Schedule 2.01
Lender Commitment Amount

          Lender   Commitment Amount  
JPMorgan Chase Bank, N.A.
  $ 9,615,384.60  
HSBC Bank USA
  $ 7,692,307.70  

5